DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 16/274,514, Telescoping Assembly, filed on February 13, 2019.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations of a telescoping assembly comprising first tube member, a second tube unit having a second tube member, an inner tubular member, and the telescoping assembly further comprising a latch block which is disposed in said latch bore, and which defines therein a through hole for passage of the second tube unit, the latch block including an actuating end region and a blocking end region which are at two opposite sides of the through hole, the latch block being slidable in the latch bore such that in response to pressing of the actuating end region toward said limiting surface, the latch block is displaced from a locked position, where the blocking end region is in blocking engagement with the shoulder surface, to an unlocked position, where the blocking end region is disengaged from the shoulder surface, included in independent claim 1 and in combination with the rest of the elements cited in the claim, which is not found in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2020/0378422 to Chou is directed to a telescopic tube with an adjustment memory function with an abutting section aligned with a first hole or an outer tube and the tube is adjusted by pressing and rotating a switching button.  U.S. Patent No. 8,147,358 to Chen is directed to an adjustable net post assembly having an inner sleeve, an outer sleeve, a spring, and outer pipe and an inner pipe.  U.S. Patent No. 6,338,587 to Kuo is directed to a modified locking structure of a retractable draw bar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817.  The examiner can normally be reached on M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            June 5, 2021